UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2011 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. Ariel Fund Schedule of Investments December 31, 2010 (Unaudited) Number of Shares Common Stocks—99.34% Cost Market Value Consumer discretionary & services—43.47% CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. (a) Meredith Corp. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. Nordstrom, Inc. Royal Caribbean Cruises Ltd. (a) Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Washington Post Co., Class B Consumer staples—7.91% Constellation Brands, Inc., Class A (a) Energizer Holdings, Inc. (a) J.M. Smucker Co. McCormick & Co., Inc. Financial services—23.62% CB Richard Ellis Group, Inc. (a) City National Corp. Dun & Bradstreet Corp. Fair Isaac Corp. HCC Insurance Holdings, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A PrivateBancorp, Inc. Health care—9.02% Beckman Coulter, Inc. Bio-Rad Laboratories, Inc., Class A (a) Hospira, Inc. (a) Materials & processing—2.77% Interface, Inc., Class A (b) Producer durables—10.81% Brady Corp., Class A Brink's Co. Herman Miller, Inc. IDEX Corp. December 31, 2010 (Unaudited) Number of Shares Common Stocks—99.34% (continued) Cost Market Value Technology—1.74% Anixter Intl Inc. Total common stocks 2,177,044,180 Principal Amount Repurchase Agreement—0.99% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 12/31/2010, due 1/3/2011, repurchase price $21,669,879, (collateralized by Federal National Mortgage Assoc., 3.42%, due 11/24/2020) Total Investments—100.33% 2,198,714,041 Liabilities less Other Assets—(0.33%) Net Assets—100.00% $2,191,522,236 (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund Schedule of Investments December 31, 2010 (Unaudited) Number of Shares Common Stocks—99.13% Cost Market Value Consumer discretionary & services—41.31% Carnival Corp. CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. (a) Mattel, Inc. Mohawk Industries, Inc. (a) Nordstrom, Inc. Omnicom Group Inc. Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Viacom, Inc. Consumer staples—5.20% Clorox Co. Energizer Holdings, Inc. (a) J.M. Smucker Co. McCormick & Co., Inc. Financial services—28.85% AFLAC Inc. CB Richard Ellis Group, Inc. (a) City National Corp. Dun & Bradstreet Corp. Franklin Resources, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A Northern Trust Corp. T. Rowe Price Group, Inc. Health care—15.03% Baxter Intl Inc. Bio-Rad Laboratories, Inc., Class A (a) Laboratory Corp. of America (a) St. Jude Medical, Inc. (a) Thermo Fisher Scientific Inc. (a) Zimmer Holdings, Inc. (a) Producer durables—5.16% Accenture plc, Class A Illinois Tool Works Inc. December 31, 2010 (Unaudited) Number of Shares Common Stocks—99.13% (continued) Cost Market Value Technology—3.58% Anixter Intl Inc. Dell Inc. (a) Total common stocks Principal Amount Repurchase Agreement—1.04% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 12/31/2010, due 1/3/2011, repurchase price $15,284,681, (collateralized by Federal National Mortgage Assoc., 3.42%, due 11/24/2020) Total Investments—100.17% Liabilities less Other Assets—(0.17%) Net Assets—100.00% $1,474,927,472 (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund Schedule of Investments December 31, 2010 (Unaudited) Number of Shares Common Stocks—98.48% Cost Market Value Consumer discretionary & services—21.74% Apollo Group, Inc. (a) Carnival Corp. DeVry Inc. Interpublic Group of Cos., Inc. (a) Omnicom Group Inc. Toyota Motor Corp., ADR Consumer staples—5.77% Walgreen Co. Energy—5.68% Exxon Mobil Corp. Financial services—25.33% AFLAC Inc. Bank of New York Mellon Corp. Citigroup Inc. (a) Goldman Sachs Group, Inc. JPMorgan Chase & Co. Morgan Stanley Health care—14.48% Baxter Intl Inc. Johnson & Johnson Zimmer Holdings, Inc. (a) Producer durables—11.92% Accenture plc, Class A Lockheed Martin Corp. Tyco Intl Ltd. Technology—13.56% Dell Inc. (a) International Business Machines Corp. Microsoft Corp. Total common stocks Principal Amount Repurchase Agreement—1.46% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 12/31/2010, due 1/3/2011, repurchase price $802,687, (collateralized by Federal Home Loan Mortgage Assoc., 3.31%, due 11/10/2020) Total Investments—99.94% Other Assets less Liabilities—0.06% Net Assets—100.00% (a) Non-income producing. ADR stands for American Depositary Receipt. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Notes to Schedules of Investments
